Acknowledgment
The amendment filed on February 22, 2022 responding to the Office Action mailed on November 3, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-4, 6-14 and 16-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1, wherein the substrate is further provided with a plurality of first via holes and second via holes, the first via holes are disposed along an extending direction of the traces and have a first end and a second end disposed opposite to each other, the second via holes are disposed at the first end and the second end, and the first via holes are connected to the second via holes;  wherein the first via holes are disposed between adjacent traces; and  wherein the traces comprise a data line and a power line. 
Regarding claim 9 the prior art does not teach the device of claim 9, wherein a plurality of second via holes are further disposed in the substrate, the first via hole has a first end and a second end disposed opposite to each other, and wherein one of the second via hole is disposed at each of the first end and the second end, and the first via hole is connected to the second via hole
Regarding claim 9 the prior art does not teach the device of claim 9, wherein the substrate has a bending area, the first via holes are disposed outside the bending area and are distributed at both sides of the bending area.
Claims 2-4, 6-8, 10-14 and 16-18 depend directly or indirectly upon claims 1 or 9 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893